USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-1645                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                  TALAL H. ALZANKI,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Rya W. Zobel, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                                Selya, Cyr and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________             Michael A. Collora, with whom David A. Bunis  and Dwyer & Collora             __________________            ______________      _______________        were on brief for appellant.             S. Theodore Merritt, Assistant  United States Attorney, with whom             ___________________        Deval L. Patrick, Assistant Attorney General, Donald K.  Stern, United        ________________                              ________________        States  Attorney, and  Steven  M. Dettelbach,  Trial Attorney,  United                               _____________________        States Department of Justice, were on brief for appellee.                                 ____________________                                     June 1, 1995                                 ____________________                    CYR, Circuit Judge.  Defendant Talal H. Alzanki appeals                    CYR, Circuit Judge                         _____________          from  a district  court  judgment convicting  and sentencing  him          under 18 U.S.C.    371 and 1584, for holding a household employee          in involuntary servitude.  We affirm.                                            I                                          I                                     BACKGROUND1                                     BACKGROUND                                     __________                    At  the end of the Gulf War, Vasantha Katudeniye Gedara          ("Gedara"),  a native  of Sri  Lanka, was  employed by  appellant          Talal Alzanki's family  for a brief time as a domestic servant in          their  Kuwaiti residence.   The  Alzanki family  prevented Gedara          from  leaving  their residence,  by  retaining  her passport  and          warning  her that  she would  be subject  to arrest  and physical          abuse by the Kuwaiti  police should she venture outside.   Gedara          was informed that she soon would  be sent to the United States to          work  for appellant  Talal  Alzanki and  his  wife, Abair,  at  a          monthly  salary of  $250, which  was reduced  to $120  before she          departed Kuwait.                     Immediately upon her  arrival at appellant's  apartment          in Quincy,  Massachusetts, on August 28,  1992, Gedara's passport          was confiscated by  appellant, who told her  that she was  not to          leave the apartment  alone.   She was  not permitted  to use  the                                        ____________________               1The  facts are related in  the light most  favorable to the          verdicts.   See United States v.  Tejeda, 974 F.2d 210,  212 (1st                      ___ _____________     ______          Cir. 1992).          telephone or the mails,  speak with anyone other than  the Alzan-          kis, nor  even to venture onto the balcony or look out the apart-          ment windows.  Appellant told Gedara that the American police, as          well  as  the  neighbors,  would shoot  undocumented  aliens  who          ventured out alone.                    During the  four months she remained  in the apartment,          Gedara was assaulted twice.   On one occasion, when  Gedara asked          that the  volume be turned down  on the television while  she was          trying to sleep,  appellant grabbed and threw  her bodily against          the  wall.  On another occasion, Abair Alzanki slapped Gedara and          spat in her face when she failed to turn off a monitor.                      The  Alzankis deliberately  risked  Gedara's health  by          compelling  her to work fifteen  hours a day  at hard, repetitive          tasks.   She was  required to clean  the apartment  on a constant          basis with  caustic and noxious chemicals, without the benefit of          respiratory protection,  and her requests for  rubber gloves were          refused.   Later, after the noxious fumes caused Gedara to faint,          fall, and injure  her ribs, the Alzankis  withheld medical treat-          ment.  They also refused to  let Gedara have dental treatment for          an abscessed tooth.                      Finally,  though affluent,  the Alzankis  denied Gedara          adequate food, which resulted  in serious symptoms of malnourish-          ment, including  enlarged abdomen, massive hair  loss, and cessa-          tion of menstrual cycles.   She was provided with only two house-          coats to wear  and allowed to  sleep and sit  only on the  floor.                                          3                                          3          Once, after Gedara accidentally  broke a humidifier, the Alzankis          threatened to withhold all her wages.                      In addition  to the physical abuse  and inhumane treat-          ment,  Gedara was threatened     on almost a  daily basis    with          deportation, death or serious harm should she  disobey the Alzan-          kis' orders.  On  numerous occasions, the Alzankis threatened  to          deport  her to Kuwait, and not allow  her to return to Sri Lanka.          Appellant threatened to  kill her if the Alzankis'  newborn child             suffering from spina bifida    were to die while appellant was          away  in New York.  The climate  of fear was enhanced by Gedara's          witnessing one incident involving Talal Alzanki's  physical abuse          of  Abair, and by  learning from Abair  that he had  struck Abair          again  shortly thereafter.   On  another occasion,  Abair Alzanki          threatened to sew up Gedara's mouth with a needle and thread, and          throw her into the ocean.                      On  December 17,  1992, after  confiding her  plight to          nurses  who came to the apartment  to care for the Alzankis' sick          child, Gedara fled the  apartment and reported her ordeal  to the          local police.   Appellant  later  complained to  the police  that          Gedara  should be returned, because she "belonged to him" and "he          had a contract for her."                      A federal  grand jury returned a  two-count indictment,          charging  the  Alzankis with  conspiring  to  hold, and  holding,          Gedara in involuntary servitude, in violation of 18 U.S.C.    371          and 1584.  At trial, the Alzankis testified  in their own behalf;          Gedara  testified for the prosecution.  Due to a medical emergen-                                          4                                          4          cy,  a mistrial was  declared as to  Abair Alzanki, prior  to her          cross-examination.   The government nonetheless agreed  to permit          her  direct testimony to remain  in evidence.   The jury returned          guilty verdicts  against  Talal  Alzanki on  both  counts.    The          district  court  sentenced him  to one  year  and one  day, which          represented a  downward departure from the  18-to-24 month guide-          line sentencing range, and to a modest restitutionary sentence.                                            II                                          II                                      DISCUSSION                                      DISCUSSION                                      __________                    Appellant  challenges  certain  jury instructions;  the          sufficiency of the evidence  supporting both convictions; various          evidentiary rulings;  the government's closing argument;  and the          $13,403.00 restitutionary sentence imposed by the district court.          A.  The Scope of the Involuntary Servitude Statute          A.  The Scope of the Involuntary Servitude Statute              ______________________________________________                    Section 1584 proscribes involuntary servitude.2  It  is          not  to be  read  so narrowly  as  to pose  Thirteenth  Amendment          problems.  United States  v. Kozminski, 487 U.S. 931,  945 (1988)                     _____________     _________          ("Congress'  use  of the  constitutional  language  in a  statute          enacted pursuant  to its constitutional authority  to enforce the                                        ____________________               2At the time of the offense, the statute provided:                     Whoever  knowingly  and  willfully  holds  to                    involuntary servitude or sells into  any con-                    dition  of  involuntary servitude,  any other                    person  for  any term,  or brings  within the                    United States  any person  so held, shall  be                    fined not more than $5,000 or  imprisoned not                    more than five years, or both.            18 U.S.C.   1584 (1992).                                            5                                          5          Thirteenth Amendment guarantee makes the conclusion that Congress          intended  the  phrase to  have the  same  meaning in  both places          logical,  if  not inevitable.   In  the  absence of  any contrary          indications, we therefore give  effect to congressional intent by          construing 'involuntary  servitude' in a way  consistent with the          understanding of  the Thirteenth Amendment that  prevailed at the          time  of   1584's enactment."); see also United States v. Booker,                                          ___ ____ _____________    ______          655  F.2d 562, 564-65 (4th Cir. 1981); United States v. Shackney,                                                 _____________    ________          333 F.2d 475,  481-86 (2d Cir.  1964).3  The government  need not          prove  physical restraint.  See, e.g., United States v. King, 840                                      ___  ___   _____________    ____          F.2d  1276,  1278-79 (6th  Cir.  1988)  (upholding cult  leaders'          convictions  for  holding  occupants  in  involuntary  servitude,          despite absence  of fencing  or other physical  barriers); United                                                                     ______          States  v. Warren, 772  F.2d 827-33  (11th Cir.  1985) (upholding          ______     ______          involuntary servitude conviction even  though victim had opportu-          nity  to  escape), cert.  denied,  475 U.S.  1022  (1986); United                             ____   ______                           ______          States v. Bibbs, 564 F.2d 1165, 1167 (5th Cir.) (recognizing that          ______    _____          various forms  of physical force  and/or threats of  violence may                                     _____         _______          establish  requisite  coercion),  cert.  denied,  435  U.S.  1007                                            ____   ______          (1977).                                          ____________________               3Most  peonage and  involuntary  servitude cases  in  recent          years  have involved  migrant agricultural  workers.   See, e.g.,                                                                 ___  ____          Kozminski, 487 U.S.  931 (dairy farm  workers); United States  v.          _________                                       _____________          Harris, 701 F.2d 1095,  1098 (4th Cir. 1982) (migrant  truck-farm          ______          workers), cert.  denied, 463 U.S.  1214 (1983); Booker,  655 F.2d                    ____   ______                         ______          562 (migrant farm-labor camp);  United States v. Bibbs,  564 F.2d                                          _____________    _____          1165,  1167  (5th  Cir.  1977) (fruit  harvesting  crews),  cert.                                                                      ____          denied,  435 U.S. 1007  (1978); Shackney, 333  F.2d 475 (chicken-          ______                          ________          farm workers).                                              6                                          6                    Absent  proof  of  physical  restraint,  a  finding  of          involuntary  servitude  is  not warranted,  however,  unless  the          government  establishes  that  the  victim could  only  extricate          herself  by risking "imprisonment or  worse."  Shackney, 333 F.2d                                                         ________          at  486.  Thus, compulsion is an essential element of involuntary          servitude under  section 1584.   See Flood v. Kuhn,  316 F. Supp.                                           ___ _____    ____          271, 281 (S.D.N.Y.  1970), aff'd,  443 F.2d 264  (2d Cir.  1971),                                     _____          aff'd, 407 U.S.  258 (1972).   In sum,  the requisite  compulsion          _____          under section 1584 obtains when  an individual, through an actual          or threatened  use of  physical or legal  coercion, intentionally                                          __          causes  the oppressed  person  reasonably to  believe, given  her          "special  vulnerabilities," that  she has  no alternative  but to          remain in involuntary  service for  a time.   See Kozminski,  487                                                        ___ _________          U.S. at 952-53; United  States v. Mussry, 726 F.2d  1448, 1451-52                          ______________    ______          (9th  Cir.), cert. denied, Singman v. United States, 469 U.S. 855                       ____  ______  _______    _____________          (1984).                      A  sustainable conviction under  section 1584 therefore          requires  sufficient evidence  to enable  a finding,  inter alia,                                                                _____ ____          that the defendant used  or threatened physical restraint, bodily                                   __          harm  or legal  coercion.   Kozminski,  487  U.S. at  952  ("This                __                    _________                        ____          definition encompasses  those cases in which  the defendant holds          __________ ___________  _____ _____ __ _____  ___ _________ _____          the victim in  servitude by placing  the victim  in fear of  such          ___ ______ __  _________ __ _______  ___ ______  __ ____ __  ____          physical  restraint  or  injury or  legal  coercion.")  (emphasis          ________  _________  __  ______ __  _____  ________          added).    Moreover,  in  assessing whether  the  government  has          succeeded in  establishing the requisite compulsion,  the jury is          to consider  the victim's "special vulnerabilities,"  with a view                                          7                                          7          to  "whether the  physical or legal  coercion or  threats thereof          could plausibly have  compelled the victim to  serve [against her          will]."  Id.4  In other  words, conviction under  section 1584 is                   __          precluded absent proof,  inter alia, that  the victim was  inten-                                   _____ ____          tionally  held in service against her will (i) by actual physical          restraint or physical force or (ii) by legal coercion or (iii) by          plausible threats of physical harm or legal coercion.          B.   Jury Instructions          B.   Jury Instructions               _________________                    We review the challenged  jury instructions against the          backdrop of the entire  charge, see United States v.  Tutiven, 40                                          ___ _____________     _______          F.3d 1, 8  (1st Cir. 1994) (citing  United States v. Serino,  835                                              _____________    ______          F.2d  924, 930  (1st Cir.  1987)), cert.  denied, 115  S.Ct. 1391                                             ____   ______          (1995),  focusing our  inquiry on  whether the  instructions ade-          quately  explained the law or "'whether they tended to confuse or          mislead  the jury on the controlling issues.'"  Brown v. Trustees                                                          _____    ________                                        ____________________               4The Kozminski  Court elaborated on the  evidentiary role of                    _________          the victim's "special vulnerabilities":                    [A]  child who is told he can go home late at                    night in the dark  through a strange area may                    be  subject to physical coercion that results                    in  his staying,  although a  competent adult                    plainly would not be.   Similarly, it is pos-                    sible  that  threatening an  incompetent with                    institutionalization  or  an  immigrant  with                    deportation  could  constitute the  threat of                    legal coercion that induces  involuntary ser-                    vitude, even though such  a threat made to an                    adult citizen of normal intelligence would be                    too implausible to  produce involuntary  ser-                    vitude.           487 U.S. at 948.                                          8                                          8          of  Boston Univ.,  891 F.2d  337, 353  (1st Cir.  1989) (citation          ________________          omitted), cert. denied, 496 U.S. 937 (1990).                      ____  ______               1.   The Instruction on Involuntary Servitude               1.   The Instruction on Involuntary Servitude                    ________________________________________                    Appellant asserts three challenges to the jury instruc-          tion defining  the substantive offense  of involuntary servitude.          First,  he argues that the  court misled the  jury into believing          that psychological pressure alone  could establish the  requisite          element of compulsion, by defining "physical force" as encompass-          ing "the notion  of compulsion, coercion, power,  violence."  The          district court's instruction stated:                    [T]he government has to prove that the defen-                    dant held Ms. Gedara in involuntary servitude                    by  using or  threatening physical  force, or                    using or threatening legal coercion.                    Physical  force includes  restraint, physical                    restraint,  locking somebody  up, or  in some                    other way  restraining  the person.   It  in-                    cludes  physically injuring  the person.   It                    includes the notion of  compulsion, coercion,                    power, violence.   And the government  has to                    _____                    prove that the defendant held or participated                    in  holding  Ms.  Gedara  by  using  physical                    force,  or by  threatening  to  use  physical                    force.          (Emphasis  added.)   Appellant theorizes that  the jury  may have          misinterpreted the term "power," in light of the expert testimony          proffered by the government, see infra Section II.D.1, that "[a]n                                       ___ _____          unequal  power relationship is where there is a subordinate and a          dominant  person.    It  is generally  defined  by  the authority          person, and  it is unequal because of that authority relationship          that exists between the two parties."                                              9                                          9                    The argument is without merit.  The challenged instruc-          tion,  viewed against  the  backdrop of  the  entire charge,  see                                                                        ___          Tutiven,  40 F.3d at 8, left no doubt whatever that psychological          _______          pressure alone would not satisfy the "force or threat" element of          the involuntary servitude offense.5                    Second, appellant claims that the district court failed          to instruct the jury that  any fear engendered in Gedara  must be          shown to  have been "reasonable."   But,  in fact, the  court in-          structed the  jury to  decide "whether  the service  was involun-          tary[] [and] whether Ms. Gedara reasonably believed that she  had                                          __________ ________          no choice  except to remain in the service of the Alzankis."  The          district court's references to subjective considerations, such as          "whether [Gedara]  was personally  in fear  of physical or  other          means of coercion," occurred  in the course of its  discussion of          the  types of evidence the  jury could weigh  in deciding whether                        ________          Gedara's belief     that she had  no other choice     was reason-                   ______                                       ___ _______          able.  See also infra note 6.   The trial judge assuredly did not          ____   ___ ____ _____          suggest that a mere finding that Gedara harbored fears    however          unreasonably    was enough  to establish compulsion under section          1584.  It  was entirely proper  to instruct the jury  to consider                                        ____________________               5In  the final  jury charge,  the  trial judge  provided un-          mistakably  clear guidance  against  any  such  misunderstanding:          "But [Talal Alzanki] cannot be convicted if you find he used only                               ______ __ _________          psychological means to compel  her, if he played mind  games with          her.  That's not enough.  The government does have  to prove that                ______ ___ ______          he used . . . or threatened physical or legal coercion."               Moreover,  the  preliminary  jury   instructions  explained:          "Now,  involuntary servitude . . . means a condition of servitude          in which  the victim is forced  to work for the  defendant by the          use  or threat of physical restraint or physical injury or by the          ___  __ ______ __ ________ _________ __ ________ ______ __ __ ___          use or threat of coercion through law or legal process."            ___ __ ______ __ ________ _______ ___ __ _____ _______                                          10                                          10          Gedara's background and experience in assessing whether her fears          were reasonable.6                      The final instructional challenge relates  to an uncer-          tified transcript  of the  jury charge     containing a  clerical          error     made available  to the  jury during  its deliberations.          The transcript  mistakenly stated:  "The government does not have                                                                   ___          to  prove that  [Alzanki] used, .  . . or  threatened physical or          legal coercion."   Thus, there can be no question  that the tran-          script misstated an essential element of the crime charged.                                         ____________________               6Similarly,  appellant suggests  that  the jury  instruction          invited the  impression that  "extremely poor  working conditions          and/or  special vulnerabilities of the  servant" might serve as a          proxy for actual  or threatened  use of physical  force or  legal          coercion.  However, the trial judge correctly instructed the jury          that                    [the charged offense, involuntary servitude,]                    encompasses  situations  in which  one person                    holds  another in  servitude by  placing that                    person in fear of such  physical restraint or                              ____                    injury or legal coercion.  It may be shown by                                               __ ___ __ _____ __                    evidence of extremely poor working conditions                    ________                    and/or  special  vulnerabilities of  the ser-                    vant.            In addition, the jury  received proper instructions on the  roles          of "legal coercion" and "physical coercion":                      [Legal coercion]  simply means the use of the                    law, the legal process, or legal institutions                    to compel  service.   The question  here that                    you will need to determine  is:  Did the gov-                    ernment prove beyond a reasonable  doubt that                    the  defendant used or threatened physical or                    legal coercion to compel Ms. Gedara's service                    in the household?            Of course, the  jury is  presumed to have  followed the  instruc-          tions.   Tutiven, 40 F.3d at  7 (citing Yates v.  Evatt, 500 U.S.                   _______                        _____     _____          391, 403-04 (1991)).                                           11                                          11                    The jury  had been deliberating for seven  hours by the          time  it requested  the transcript  for the  explicit purpose  of                                              ___ ___  ________ _______  __          reviewing witness testimony.7   Thus, there is but a  remote pos-          _________ _______ _________          sibility  that the jury even  consulted the portion  of the tran-                                  ____  _________ ___ _______  __ ___ _____          script  containing the  typographical  error.   Furthermore, even          ______  __________ ___  _____________  _____          assuming  the jury  consulted the  relevant portion of  the tran-          script, it is virtually inconceivable that it would have credited          this  lone typographical  error over  four correctly  transcribed          statements,  and the  five correct  oral statements  it had  been          given in  the courtroom earlier, especially  since the transcript          itself  alerted the jury with the imprint:  "Rough Draft-Not Cer-          tified."   Cf. United States  v. DeMasi, 40  F.3d 1306, 1317-1318                     __  _____________     ______          (1st Cir. 1994) ("Our review of the instructions reveals that the          district  court  referred  to  the 'beyond  a  reasonable  doubt'          standard  no less  than twelve  times in the  nine pages  of jury          instructions  preceding the  isolated  section  challenged  here.          This overwhelming number of correct references negated any chance          that the  contested statements were  misconstrued by the  jury as          somehow  reducing  the  government's  burden  of  proof"),  cert.                                                                      ____          denied, Bonasia  v. United States,  115 S.Ct. 947  (1995); United          ______  _______     _____________                          ______          States v. Glenn, 828 F.2d 855,  861 (1st Cir. 1987) ("This  [cha-          ______    _____          llenged] phrase [in  the jury  instructions] .  . .  'may not  be          judged in artificial isolation, but must be viewed in the context                                        ____________________               7Despite the government's recommendation that the transcript          be proofread, the defense  suggested that it be submitted  to the          jury  prior to proofreading or certification by the court report-          er.                                          12                                          12          of the  overall charge.'")  (quoting United States  v. DeVincent,                                               _____________     _________          632 F.2d 147,  152 (1st  Cir.), cert. denied,  449 U.S. 986  (19-                                          ____  ______          80)).8                      Given  the  fact that  the  trial  judge correctly  and          repeatedly explained  this  element to  the jury  earlier in  the          courtroom, and  absent any indication  that the jury  even noted,          let alone credited, the  isolated misstatement in the transcript,          we find no prejudice.  Cf. United States v. Griley, 814 F.2d 967,                                 __  _____________    ______          975  (4th  Cir.  1987)  (where deliberating  jury  received  tape          recording of jury instructions  at defendant's criminal trial, as                                                                         __          well as  instructions given  in unrelated civil  case, conviction          ____ __          upheld on grounds that  appellant failed to demonstrate prejudice          and trial court gave  proper curative instruction); United States                                                              _____________          v. North, 746 F.2d 627,  631-32 (9th Cir.) (affirming  conviction             _____          even though  a search warrant affidavit,  excluded from evidence,          was sent to jury  room by mistake; finding "no  reasonable possi-          bility  that [the  warrant]  could have  affected the  verdict"),          cert. denied, 470  U.S. 1058 (1984), overruled  on other grounds,          ____  ______                         ___________________________          Jacobson v.  United States, 503  U.S. 540  (1992).  There  was no          ________     _____________          reversible error.               2.   The Conspiracy Instruction                2.   The Conspiracy Instruction                    __________________________                    Appellant  claims that  the district  court incorrectly          instructed  the jury on  an essential  element of  the conspiracy          charge, by stating that he could be found guilty even if his only                                        ____________________               8The "force  or threat"  element was described  correctly in          the preliminary jury instructions as well.  See supra note 5.                                                      ___ _____                                          13                                          13          alleged  coconspirator,  Abair Alzanki,  involuntarily cooperated          under duress.  Apparently  unclear on this point, the  jury later          requested further instructions:  "[I]s there a conspiracy  if the          second  person [the wife] .  . . joined  the agreement not volun-          tarily but in fear?"  The trial judge instructed:                     The answer is yes.  If she agreed with him to                    do an  act that  is unlawful, the  first ele-                    ment, an  agreement, is satisfied.  You must,                    however,  then go on  and consider the second                    element, and determine whether  [the husband,                    Talal  Alzanki], the  only  person who  is  a                    defendant before you, joined into that agree-                    ment  knowingly and  willfully as I  have de-                    fined it to you.                      Appellant  correctly asserts  that a  viable conspiracy          charge under 18 U.S.C.   371 requires at least  two conspirators,          each  possessed of  the requisite  criminal intent.    See, e.g.,                                                                 ___  ____          United States v. Penagaricano-Soler, 911 F.2d 833,  841 (1st Cir.          _____________    __________________          1990).   He argues that his  wife could not have  been the indis-          pensable  second  willing  party,  because he  coerced  her  into                    ______          participating.   For the  latter proposition, he  relies on cases          which hold  that a conspiracy charge will not lie if the putative          coconspirator  turned out  to  be an  undercover law  enforcement          agent.  See, e.g., United States v. Nason, 9 F.3d 155, 161  & n.2                  ___  ___   _____________    _____          (1st Cir. 1993), cert. denied, 114 S.Ct. 1331 (1994).                             ____  ______                    As  the present claim is  raised for the  first time on          appeal, we review only for plain error.  DeMasi, 40 F.3d at 1318;                                                   ______          United  States v.  Griffin, 818  F.2d 97,  100 (1st  Cir.), cert.          ______________     _______                                  ____          denied, 484 U.S.  844 (1987).   The burden  therefore rests  with          ______          appellant to establish that  the error was "clear," in  the sense                                          14                                          14          that it was "obvious," that it affected "substantial rights," and          that failure to vacate the  conspiracy conviction would result in          a  "miscarriage of justice."   United States v.  Olano, 113 S.Ct.                                         _____________     _____          1770, 1776-79 (1993).                      We note at the outset that a "generalized fear" of harm          would not have  afforded Abair  Alzanki a viable  defense to  the                                   _____          conspiracy charge.  See, e.g., United States v. Stevens, 985 F.2d                              ___  ____  _____________    _______          1175,  1182  (2d Cir.  1993)  (district  court properly  rejected          request to instruct  jury that generalized fear  of harm, without          more,  would  compel  acquittal).   Moreover,  neither  defendant          contended  at trial  that  Abair Alzanki  conformed  her will  or          behavior in response  to duress.   Indeed, nothing  in the  trial          record intimates  a causal  link between Talal  Alzanki's abusive          behavior and Abair's participation in the conspiracy.  Cf. Slater                                                                 __  ______          v. United States, 562 F.2d 58, 62 (1st Cir. 1976) (defendant con-             _____________          victed of Kickback Act  violation, an essential element  of which          is  the intimidation of others, was properly convicted as well of          conspiring with those  whom he intimidated).   Thus, the district          __________          court correctly advised the jury that the appropriate inquiry was          whether  Talal Alzanki "joined . . . that agreement knowingly and                   _____          willfully."   As the evidence  plainly supported such  a finding,          there was no error, let alone plain error.          C.   Sufficiency of the Evidence            C.   Sufficiency of the Evidence               ___________________________                    Appellant next contends  that the  evidence was  insuf-          ficient to  convict  on the  substantive "involuntary  servitude"          charge.  We review  "the evidence in the light  most favorable to                                          15                                          15          the  verdict, in order to  determine whether a  rational trier of          fact  could  have found  guilt beyond  a  reasonable doubt.   All          reasonable inferences are drawn  in favor of the verdict  and any          credibility determination must be compatible with the judgment of          conviction."  United States v. Tuesta-Toro, 29 F.3d 771, 776 (1st                        _____________    ___________          Cir.  1994)  (quoting United States  v. Tejeda, 974 F.2d 210, 212                                _____________     ______          (1st Cir.  1992)), cert. denied, 115 S.Ct. 947 (1995).  There was                             ____  ______          ample  evidence to  enable  a rational  jury  to find,  beyond  a          reasonable  doubt,  each  essential element  of  the  substantive          offense.                      Appellant argues  that the record discloses  only a few          isolated instances in which any physical force whatever  was used          against Gedara.   These incidents, he  argues, did not  approach,          either in frequency or severity, but see supra  p.3, the level of                                           ___ ___ _____          physical abuse present in the typical involuntary servitude case.          Furthermore, he  says, conditions  in the Alzanki  apartment were          neither squalid nor jail-like; whereas in the typical involuntary          servitude case, the  victim is exposed to  severe physical abuse,          as well as confinement in extremely uncomfortable quarters.  See,                                                                       ___          e.g., Kozminski, 821 F.2d 1186,  1188-89 (6th Cir. 1987) (squalid          ____  _________          lodgings, without  plumbing; rotten  food; numerous instances  of          slapping, choking,  kicking), aff'd, 487 U.S.  931 (1988); United                                        _____                        ______          States v. Harris, 701  F.2d 1095, 1098 (4th Cir.  1982) (beatings          ______    ______          with  a rubber hose and  confinement to quarters  ("the jail") in          retaliation for  attempted escape),  cert. denied, 463  U.S. 1214                                               ____  ______          (1983); Booker, 655 F.2d at 565-66 (numerous retaliatory beatings                  ______                                          16                                          16          following  escape attempts);  Bibbs,  564 F.2d  at 1167  (holding                                        _____          victims  at gunpoint;  beating and  threatening to  kill any  who          attempted escape).                      Gedara  testified that during  her four-month ordeal in          their apartment she was physically  assaulted by the Alzankis  on          two occasions and  contemporaneously informed that  their purpose          was to  keep her "in her place."  The physical violence appellant          directed  at Gedara  was by  no means  trifling in  degree.   The          evidence revealed  that appellant  punished Gedara     merely for          asking him to  turn down the television    by throwing her bodily          against the wall.  Moreover,  she was kept in a serious  state of          malnutrition, deprived of medical  care, and subjected to threats          of  deportation, physical harm and even death.  Given her experi-          ence as  a domestic servant in Kuwait, see supra p.2,9 and in the                                                 ___ _____          Alzanki  apartment in Quincy, the jury was entitled to infer that          Gedara reasonably believed these threats.                      Appellant correctly asserts that the requisite "compul-          sion"  is not  established  in circumstances  where an  available          alternative  to continued  service  is merely  "exceedingly bad."                                        ____________________               9Gedara  testified to  her understanding  of  Kuwaiti police          practices toward household servants:               Q.   Ms. Gedara, what  was your state of  mind regarding the               police in Kuwait?               A.   I heard if we go alone out in the street, they're going               to catch us and hit [us] and put into jail.                 She  testified that  she believed  that the  American police          would treat her much the same way were she to venture outside the          Alzanki apartment.                                           17                                          17          See Kozminski, 487 U.S.  at 938   (quoting Shackney, 333 F.2d  at          ___ _________                              ________          486).   Instead,  the  evidence must  establish  that the  victim          reasonably believed she was left with no alternative to continued          servitude that was not the equivalent of "imprisonment or worse."          Shackney, 333 F.2d at 486.   See, e.g., Steirer v. Bethlehem Area          ________                     ___  ____  _______    ______________          Sch.  Dist., 987  F.2d  989, 1000  (3d  Cir.) (community  service          ___________          requirement for high school graduation not  a form of involuntary          servitude, as student has choice of foregoing graduation) (citing          Shackney, 333 F.2d at 486), cert. denied, 114 S.Ct. 85 (1993).            ________                    ____  ______                    The evidence that Gedara herself was well aware of  the          severely restrictive conditions encountered by household servants          in  Kuwait would  enable  the jury  rationally  to conclude  that          Gedara     threatened with deportation  to Kuwait and no prospect          of returning to Sri Lanka and her family     confronted an alter-          native  to continued  involuntary  service  which she  reasonably          considered at least as  severe as imprisonment, particularly when          viewed in  light of  her "special vulnerabilities."10   Moreover,          the reasonableness  of her fear of  deportation was substantiated          by  the  undisputed evidence  that  she  would become  deportable                                        ____________________               10Evidence of  other threats  and warnings provided  further          support  for  the verdict.    These  included  warnings that  the          American  police would  shoot Gedara  if she  left  the apartment          alone.  Though such a prospect might not have  seemed credible to          a competent adult American,  the "special vulnerabilities" of the          victim must be taken into consideration.  See Kozminski, 487 U.S.                                                    ___ _________          at  948, 956.  To a foreign  worker familiar with Kuwaiti customs          and  practices (for  example, at  trial there  was evidence  that          Kuwaiti  soldiers manned checkpoints  to enforce  restrictions on          noncitizen movement, especially household  servants), a threat of          deportation  in these  circumstances  plausibly may  equate  with          imprisonment.  See supra note 9.                         ___ _____                                          18                                          18          immediately upon loss of her "B-1" visa status, which allowed her          lawfully to remain in  the United States only while in the employ          of the Alzankis.  See  8 U.S.C.   1184(a)(1) ("[U]pon failure  to                            ___          maintain  the status under which  [s]he was admitted,  . . . such          alien will depart from the United  States." ); 22 C.F.R.   41.31.                    Although  the defense presented contrary testimony, the          jury fairly  could infer  that the most  efficacious threats  are          those  the victim reasonably believes can be carried out.  Shack-                                                                     ______          ney,  333 F.2d  at 486-87.   Cf.  Booker, 655 F.2d  562 (threats,          ___                          __   ______          substantiated by  severe  beatings and  assaults  with  firearms,          coerced  abductees into remaining at  labor camp).   The jury was          entitled to make its own credibility determinations, Tuesta-Toro,                                                               ___________          29  F.3d at 776,  and to  find, beyond  a reasonable  doubt, that          Gedara believed  appellant's deportation threats to  be plausible          and that  the alternative to continued  involuntary servitude was          at least as severe as imprisonment.          D.   Evidentiary Rulings          D.   Evidentiary Rulings               ___________________               1. The "victimologist" testimony               1. The "victimologist" testimony                  _____________________________                    Appellant filed  an unsuccessful  motion  in limine  to                                                              __ ______          preclude  the government  from  calling Ann  Burgess, a  "victim-          ologist,"  as an expert witness.   At trial,  the government used          Burgess to  refute the Alzankis' principal  "defense"; viz., that                                                                 ___          Gedara often ventured outside their unlocked apartment during her                                              ________          alleged  involuntary servitude,  and given  the normal  human in-          stinct for  self-preservation, one would  expect an  unrestrained                                          19                                          19          person  faced with  actual or threatened  physical abuse  to flee          from her abuser at the first opportunity.  Burgess countered this          evidence  with  testimony that  abuse  victims  often harbor  the          opposite impulse     overwhelmed by fear  they remain with  their          abusers.                     Appellant contends that Burgess's expert qualifications          related  only to  sexual  abuse victimology,  not the  behavioral                            ______          responses of domestic workers subjected to involuntary servitude.          Thus, appellant argues, the expert testimony presented by Burgess          was  irrelevant  and unhelpful  to the  jury,  see Fed.  R. Evid.                                                         ___          104(a), 702 (permitting use of expert testimony "[i]f scientific,          technical, or  other specialized knowledge will  assist the trier          of fact") or, at  the very least, its minimal probative value was          substantially outweighed  by the danger of  unfair prejudice, see                                                                        ___          Fed. R. Evid. 403.   Finally, appellant argues that  the jury was          swayed by  Burgess's professional credentials, and  her testimony          amounted  to  impermissible "bolstering"  of  the  allegations of          abuse made by Gedara.                    We  review  challenges to  expert-witness qualification          only  for manifest abuse of discretion.  See, e.g., United States                                                   ___  ____  _____________          v. Sepulveda, 15 F.3d  1161, 1183 (1st Cir. 1993),  cert. denied,             _________                                        ____  ______          114  S.Ct. 2714 (1994); United States v. Echeverri, 982 F.2d 675,                                  _____________    _________          677 (1st  Cir. 1993).11  The  "gatekeeping function" contemplated                                        ____________________               11We reject  the government's  contention that the  Rule 702          claim should be reviewed  only for plain error, since  only Abair          Alzanki objected  at trial.  See United  States v. Reed, 977 F.2d                                       ___ ______________    ____          14, 16  (1st Cir. 1992)  (motion in limine  must be "renewed"  by          timely  objection  at trial).   At  the  outset, the  trial judge                                          20                                          20          by  Rule 702  essentially  requires  the  trial judge  to  assess          whether  it  is  "reasonably  likely that  the  expert  possesses                            __________  ______          specialized  knowledge  which will  assist  the  trier better  to          understand  a fact in issue."  Sepulveda, 15 F.3d at 1183 (citing                                         _________          Daubert  v. Merrell  Dow  Pharmaceuticals, Inc.,  113 S.Ct.  2786          _______     ___________________________________          (1993)) (emphasis added); Apostol v. United States, 838 F.2d 595,                                    _______    _____________          599 (1st Cir. 1988) (noting that Rule 702 rulings invite a "case-          specific inquiry").  We find no error.                     The central fallacy in appellant's claim is its implic-          it assumption  that no one other than  an "involuntary servitude"          victimologist could have qualified as an expert under Rule 702 in          the  present case.   This  thesis obviously  focuses only  on the                                                               ____          "specialized knowledge" requirement under  Rule 702, to the total          exclusion of the ultimate standard  for admission    whether  the          _________        ________          "specialized knowledge" possessed by the witness "will assist the                                                                 ______          trier of fact  to understand the evidence or to  determine a fact          in issue .  . .  ."   Fed. R. Evid.  702.   It is  one matter  to          acknowledge that a witness steeped in the behavioral reactions of          Sri Lankan  domestic servants abused by Kuwaiti  nationals in the          United  States could be instructive (if not inordinately so) to a          jury.  It is quite another  to suggest that it is not "reasonably          likely," see Echeverri,  982 F.2d  at 677, that  a somewhat  less                   ___ _________          specialized victimologist might "assist" a  generalist factfinder          in assessing  evidence of the exceedingly  uncommon phenomenon of                                        ____________________          announced that  an objection  by either defendant  would preserve          the  claim for  both.   See,  e.g.,  Sepulveda, 15  F.3d  at 1180                                  ___   ____   _________          (noting practice as common protocol).                                          21                                          21          domestic  servant abuse in the present-day United States.  Id. at                                                                     ___          783  (Rule 702 demands "common  sense inquiry").   While the more          generalized  nature of  the  proffered testimony  may temper  its          probative value to the factfinder, we do not think it can be said          that its relevance is negated entirely.12                    The  record  reflects that  the  trial judge  carefully          evaluated Ms. Burgess's  professional qualifications following  a          lengthy voir dire.  Burgess testified that her principal training          and experience related to  victims of sexual abuse, but  that she          had researched comparable clinical behavior manifested by victims          of physical  abuse of a  non-sexual nature in  so-called "unequal          power"  relationships  (e.g.,  battered  spouses  and  children).                                  ____          Based  on her general research  and her personal interaction with          hundreds  of  victims of  sexual  abuse,  Burgess testified  that          Gedara's behavioral response to the non-sexual abuse administered          by the Alzankis was consistent with the behavior of abuse victims                              __________ ____ ___ ________ __ _____ _______          generally.  It seems to us that expert testimony  on this subject          _________              which the defense was  free to contradict     was "reasonably          likely"  to assist  the jury in  understanding and  assessing the          evidence,  in  that the  matter  at  issue was  highly  material,                                        ____________________               12The  rationale for the  trial judge's ruling  was much the          same:                     It seems . . . that one doesn't have to be so                    specialized as  to be  an expert on  the res-                    ponse of a slavery victim to the master rath-                    er than a  victim of other kinds of  abuse of                    power in unequal relationships.                                          22                                          22          somewhat technical,  and beyond  the realm of  acquired knowledge          normally possessed by lay jurors.                    Finally, appellant  cites no  federal case law  for the          contention that allowing  an expert to  testify to her  empirical          findings on  the behavioral reactions of  abuse victims impermis-          sibly suggests to the jury that the putative victim's allegations          of abuse should be believed.  The overwhelming weight of authori-          ty suggests otherwise.   See, e.g., United States v.  Hadley, 918                                   ___  ____  _____________     ______          F.2d  848, 852  (9th Cir.  1990) (upholding  admission of  expert          testimony by  child psychiatrist as to  "general behavior charac-          teristics that may be exhibited in children who have been sexual-          ly abused"),  cert. dismissed, 113  S.Ct. 486  (1992); Server  v.                        ____  _________                          ______          Mizell,  902  F.2d 611,  615 (7th  Cir.  1990); United  States v.          ______                                          ______________          Pierre,  812 F.2d 417,  419 (8th Cir. 1987).   Moreover, the able          ______          trial  judge left  no room  for doubting  that the  jury remained          perfectly free to reject Burgess's expert opinion, as well as its          predicate assumption.13                2. "Other Acts" Evidence (Rule 404(b))                2. "Other Acts" Evidence (Rule 404(b))                   __________________________________                                        ____________________               13The  judge firmly  cautioned the  jury immediately  before          Burgess testified:                     The witness  who is about to  testify is what                    we call an expert witness.  She does not know                    what occurred at the  Alzanki household.  She                    wasn't there, she didn't see any of that. . .                    . [O]ne  of the  ways in which  witnesses are                    very  often  examined,  expert witnesses  are                    very often examined,  is that they are  asked                    to make  certain assumptions . .  . that have                    to do with the facts in the case.  . . . [I]f                    the facts are different from the assumptions,                    then the opinions based on the assumption are                    of absolutely no value to you.                       __________ __ _____ __ ___                                          23                                          23                    Appellant next  contends that the district  court erred          in  admitting Gedara's  testimony concerning  appellant's abusive          behavior  toward his  wife,  Abair Alzanki,  because Rule  404(b)          absolutely  bars "other  acts"  evidence relevant  only to  prove          criminal propensity or bad character.   See Tuesta-Toro, 29  F.3d                                                  ___ ___________          at 775.  We disagree.                      The Rule 404(b) bar is not  implicated unless the chal-          lenged "other crimes, wrongs, or acts are relevant exclusively to                                                             ___________          instigate  an inference that the defendant is more likely to have          acted in similar fashion  by committing the offense for  which he          is  on  trial."   Tutiven, 40  F.3d at  5  (emphasis added).   By                            _______          contrast, the evidence admitted below bore special relevance to a          pivotal element of  the alleged offense  quite apart from  appel-          lant's propensity to commit wrongful acts; viz., the "reasonable-                                                     ___          ness" of  Gedara's stated  fear that  she  would be  a target  of          appellant's physical violence should she disobey him.  See United                                                                 ___ ______          States v.  Oreto, 37 F.3d  739, 749 (1st Cir.  1994) (evidence of          ______     _____          victim's awareness  of defendant's  prior bad acts  against third          parties is  especially relevant  to  an element  of the  offense,          i.e., the  reasonableness of  the stated  basis for  the victim's          fear) (citing  United States v.  DeVincent, 546 F.2d  452, 456-57                         _____________     _________          (1st Cir.  1976),  cert.  denied, 431  U.S.  903  (1977)),  cert.                             ____   ______                            ____          denied, 115 S.Ct. 1161 (1995).          ______               3.   Evidence of Ethnic Background and National Origin               3.   Evidence of Ethnic Background and National Origin                    _________________________________________________                    Appellant now claims  that the government  deliberately          introduced evidence  of repressive Kuwaiti  customs and practices                                          24                                          24          toward  domestic workers  primarily  to inflame  any ethnic  bias          among the  jurors.14   Since he  asserted no  contemporaneous ob-          jection, we review for plain error.  See United States v. Figuer-                                               ___ _____________    _______          oa, 976 F.2d 1446, 1455 (1st Cir. 1992), cert. denied, 113 S. Ct.          __                                       ____  ______          1346  (1993) (finding claim of  ethnic bias waived,  and no plain          error).  We will reverse "only if the error 'seriously affect[ed]          the  fundamental fairness  and  basic integrity  of the  proceed-          ings.'"  Tuesta-Toro,  29 F.3d  at 775 (citing  United States  v.                   ___________                            _____________          Carty, 993  F.2d 1005,  1012 n.9  (1st Cir. 1993)).   We  find no          _____          error.                    The government itself cautioned the jury during closing          argument  that  appellant's mere  status  as  a foreign  national                                            ______          should play no part in their deliberations.  Further, at no point          during the trial did the government make  any inflammatory remark          relating to  the Alzankis' ethnic background  or national origin.          See United States  v. Ovalle-Marquez,  36 F.3d  212, 221-22  (1st          ___ _____________     ______________          Cir. 1994) (finding remarks not inflammatory because, inter alia,                                                                _____ ____          they "serve  [a] purpose other  than to inflame"),  cert. denied,                                                              ____  ______          115 S.Ct. 1322 (1995).   Finally, unlike cases in  which evidence          of this type  has been  found marginally relevant  at best,  see,                                                                       ___          e.g., United  States v. Rodriguez  Cortes, 949  F.2d 532,  541-42          ____  ______________    _________________          (1st Cir. 1991) (finding  that admission of defendant's Colombian          identification card  impermissibly invited jury to  conclude that                                        ____________________               14During  jury  impanelment,  the  trial  judge scrupulously          inquired of each prospective  juror whether the ethnic background          or national  origin of the  defendants would  affect the  juror's          capacity to  serve impartially.  Certain  prospective jurors were          excused for cause on these grounds.                                           25                                          25          "a person . . .  born in Colombia . . . must be  involved in drug          trafficking"); see also  United States  v. Doe, 903  F.2d 16,  18                         ___ ____  _____________     ___          (D.C. Cir.  1990) (noting that prosecutor  frequently referred to          defendants as  "Jamaicans" and  stressed expert testimony  to the          effect  that "Jamaicans" were known to be deeply involved in drug          trafficking), prevailing Kuwaiti customs were highly probative on          at least three issues  material to the section  1584 prosecution.          See,  e.g.,  Figueroa, 976  F.2d at  1455  (no plain  error where          ___   ____   ________          evidence  related to true source of large bank deposits in defen-          dant's name, corroborated  certain admissions  by defendant,  and          bolstered  credibility  of  important  government  witness  whose          credibility was challenged by defense).                      First,  it could be inferred that Gedara    as a former          domestic servant in Kuwait    developed a "special vulnerability"          to the Alzankis' threats, even though an American domestic worker          might not have  been placed  "reasonably" in fear  thereby.   See                                                                        ___          Kozminski, 487 U.S. at  952.  For example, the  evidence relating          _________          to Kuwaiti customs  and practices clearly tended  to buttress the          reasonableness of Gedara's stated belief in appellant's  warnings          that the  American police, like their  Kuwaiti counterparts, were          under orders to shoot  undocumented domestic workers who ventured          out alone.  Gedara likewise would have been especially vulnerable          to the coercive force of  appellant's frequent threats to  punish          her disobedience by returning  her to Kuwait, rather than  to her                              _________  ___ __ ______          native home in Sri Lanka.   Moreover, appellant's own familiarity          with Kuwaiti customs could generate the reasonable inference that                                          26                                          26          appellant  played  on  Gedara's  isolation  and  vulnerabilities,          making it more probable that he acted with the requisite specific                                                                   ________          intent  to subject her to involuntary  servitude.  Indeed, appel-          ______          lant sought to capitalize on the very same evidence by arguing to          the  jury that he should  not be convicted  since his experiences          growing up  in Kuwait had never  put him on fair  notice that his          treatment of Gedara  might be considered  criminal in other  cul-          tures.                4.   Hearsay Testimony               4.   Hearsay Testimony                    _________________                    Appellant next challenges, as inadmissible hearsay, the          testimony given  by several  nurses and a  respiratory specialist          who  came to  the Alzankis'  apartment to  care for  their ailing          child, and by a police officer who interviewed Gedara immediately          after  she fled the  apartment.  These  witnesses related various          contemporaneous  statements Gedara  made to  them concerning  the          harsh conditions  and inhumane  treatment she experienced  at the          hands  of the Alzankis.   The government  offered their testimony          under  Rule 801(d)(1)(B) (prior  consistent statements offered to          rebut charge of recent fabrication).  The district court admitted          their  testimony  under Rule  803(3)  (statements of  declarant's          then-existing state of mind).  We review for abuse of discretion.          United States v. Paulino, 13 F.3d 20, 24 (1st Cir. 1994).            _____________    _______                    Some of the challenged testimony clearly was admissible          under Rule 803(3), such as Gedara's contemporaneous statements as          to her state of mind     that she was afraid, hungry,  exhausted.          On the  other hand, Rule 803(3)  has been held not  to allow more                                          27                                          27          expansive statements elaborating upon  the underlying reasons for          the  declarant's  state of  mind.   See,  e.g., United  States v.                                              ___   ____  ______________          Fontenot,  14 F.3d 1364, 1371 (9th Cir.), cert. denied, 115 S.Ct.          ________                                  ____  ______          431 (1994); United States v. Cohen, 631 F.2d 1223, 1225 (5th Cir.                      _____________    _____          1980).   In any event, we may affirm the district court ruling on          any  ground apparent from the appellate record.  United States v.                                                           _____________          Norton, 26 F.3d 240, 244 (1st Cir. 1994).          ______                    The government was entitled to introduce the challenged          testimony to establish the  truth of the matter asserted,  if (1)          the declarant  (viz., Gedara) testified at trial  and was subject                          ___          to cross-examination; (2) the challenged statements and her trial          testimony were consistent; and (3) the challenged statements were          offered  to rebut an express or implied charge that the declarant          recently fabricated her story, or became subject to some improper          influence or motive to falsify after making the challenged state-          ment.   See Tome v. United States,  115 S. Ct. 696 (1995); United                  ___ ____    _____________                          ______          States v.  Arias-Santana, 964  F.2d 1262, 1264  (1st Cir.  1992);          ______     _____________          United States  v. Piva, 870 F.2d  753, 758 (1st Cir.  1989).  All          _____________     ____          three criteria for admission under Rule 801(d)(1)(B) were met.                      At  trial,  Gedara  testified  consistently   with  her          previous statements to the nurses, therapist, and police officer.          By suggesting, on cross-examination, that Gedara recently had met          with  a  Hollywood producer  interested  in  purchasing the  film          rights  to her  "story,"  that she  was  engaged in  a  Hollywood          bidding  war, and that she had been interviewed by Boston newspa-          pers  to  drum up  publicity  for  her  "story," defense  counsel                                          28                                          28          plainly impugned Gedara's motives and just as clearly invited the          government to respond    as it did    with corroborative evidence          that Gedara had made statements consistent with her  trial testi-          mony long before the motivations attributed to her by the defense          had ever arisen.   See United States v. Montague,  958 F.2d 1094,                             ___ _____________    ________          1095 (D.C. Cir. 1992).            E.  The Restitutionary Sentence          E.  The Restitutionary Sentence              ___________________________                    Finally,  appellant  contends  that the  restitutionary          sentence imposed  pursuant to  the Victim and  Witness Protection          Act,  18 U.S.C.     3663(b)(2)(A), constituted  error because  it          reimbursed  Gedara for  (1) lost overtime wages to which  she was          not  entitled under the applicable law,  see Fair Labor Standards                                                   ___          Act, 29 U.S.C.   213; Massachusetts Wage and Hour Act, Mass. Gen.          L. Ann. ch. 151;  (2) lost wages for  time she took off from  her          job  to assist the government in prosecuting its case against the          Alzankis, but see Ratliff  v. United States, 999 F.2d  1023, 1026                    ___ ___ _______     _____________          (6th  Cir. 1993);  and (3)  psychological counseling  for chronic          stress symptoms attributable to her abusive treatment, but cf. 18                                                                 ___ __          U.S.C.   3663(b)(2)(A) (restitution only for "bodily injury").                                                        ______                    We decline  to address  appellant's  challenges to  the          restitutionary  sentence  since  these claims  were  never raised          below.  See  United States v.  Dietz, 950 F.2d  50, 55 (1st  Cir.                  ___  _____________     _____          1991).15    Appellant's  utter  failure to  object  disabled  the                                        ____________________               15Indeed, as concerns the first contention, appellant flatly          stated  at sentencing that he "would leave  it up to the Court to                                         _____ _____  __ __ __ ___ _____ __          determine what is an appropriate restitution figure." Nor  did he          _________ ____ __ __ ___________ ___________ ______          cite to  the two statutes upon  which he now relies.   Rather, he          left  the  district court  with  the clear  impression  that some                                                                       ____                                          29                                          29          sentencing court from making a reasoned assessment of the present          claims  in the  first  instance, and  from  making the  predicate          factual findings upon which  the claims depend.  For  example, as          concerns  appellant's second claim,  the government responds that          the  restitutionary sentence  did  not include  reimbursement  to                                             ___          offset  leave time Gedara took to help the government prepare its          case,  but merely to reimburse  her for lost  wages occasioned by          having  to leave her new  employment to obtain  treatment for the          debilitating stress she experienced during her four-month ordeal.          The government concedes  that reimbursement  for Gedara's  assis-          tance in preparing for trial would be  problematic as a matter of          law, but appellant's failure  to alert the district court  to the          claim,  raised for the first  time on appeal,  prevented the sen-          tencing  court from clarifying  the factual basis  for its resti-                                              _______          tutionary sentence.  Lastly, appellant's only attempt at address-          ing the government's waiver argument    that he promptly appealed          the restitutionary sentence    is  no answer at all.  Nor  did he          request reconsideration of the restitutionary sentence.  See Fed.                                                                   ___          R. Crim. P.  35(c); cf. United States v. Heilprin,  910 F.2d 471,                              __  _____________    ________          474 n.5 (7th Cir. 1990).                                         III                                         III                                      CONCLUSION                                      CONCLUSION                                      __________                    The district court judgment must be affirmed.                    Affirmed.                    Affirmed.                    ________                                        ____________________          overtime wages might be appropriate as a matter of law.                                           30                                          30